    Case 2:14-cv-00728-DB Document 187 Filed 10/14/20 PageID.3695 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

MATT J. RUPPEL,                                       MEMORANDUM DECISION AND
                                                      ORDER
                       Plaintiff,

v.

THOMAS D. BASMAJIAN,                                  Case No. 2:14-cv-728-DB
                       Defendant.
                                                      District Judge Dee Benson


        This matter is before the court on the following four motions in limine filed by Defendant

Thomas D. Basmajian: (1) Motion in Limine Re: Plaintiff’s Damages (Dkt. No. 139); (2) Motion

in Limine Re: Second, Eighth and Eleventh Causes of Action and Certain Paragraphs of First

Amended Complaint (Dkt. No. 140); (3) Motion in Limine Re: Daniel W. Jackson, Esq. (Dkt.

No. 142); and (4) Motion in Limine Re: Jeff Jonas. (Dkt. No. 144.)

        The court held a hearing on the motions on October 1, 2020. At the hearing, Plaintiff

Matt Ruppel was represented by Robert E. Mansfield and Megan E. Garrett. Defendant Thomas

Basmajian was represented by Thomas W. Seiler. At the conclusion of the hearing, the court

took the motions under advisement. Now being fully advised, the court renders the following

Memorandum Decision and Order.

                                PROCEDURAL BACKGROUND1

        Plaintiff initiated this lawsuit in late 2014. Since that time, this court has, on multiple

occasions, dealt with the question of whether Ruppel and Basmajian formed a general

partnership. On May 11, 2016, Plaintiff moved for summary judgment regarding whether a


1
 The background facts relating to these parties and this action have been set forth in detail in the
court’s prior decisions. (See Dkt. Nos. 60, 87, 108.)
 Case 2:14-cv-00728-DB Document 187 Filed 10/14/20 PageID.3696 Page 2 of 8




general partnership existed between the parties. (Dkt. No. 34.) The court denied that motion.

(Dkt. No. 60.) On February 10, 2017, Defendant moved for a ruling that a general partnership

did not exist as a matter of law. (Dkt. No. 67.) The court also denied that motion. (Dkt. No. 87.)

More recently, on June 21, 2018, Defendant again moved for summary judgment on the claims

relating to the general partnership, arguing that Plaintiff did not have enough evidence to allow a

reasonable jury to find that a general partnership was ever formed between Ruppel and

Basmajian. (Dkt. No. 116.) The court denied this motion as well (Dkt. No. 124), resting its

decision primarily on Ruppel’s continued insistence that a general partnership was orally agreed

to at the beginning of his and Basmajian’s relationship.

       A five-day jury trial was set for February 3, 2020. Between December 30, 2019 and

January 3, 2020, Defendant filed the four Motions in Limine now before the court. (Dkt. Nos.

139, 140, 142, 144.) On January 10, 2020, finding good cause, the court vacated the trial and

ordered the parties to participate in a settlement conference. (Dkt. Nos. 147, 151.) The parties

agreed to an extension of time to file responses to Defendant’s Motions in Limine. (See Dkt. No.

163.) The settlement conference was held on July 31, 2020, but the parties were unable to reach a

settlement. (Dkt. No. 162.) The parties then fully briefed Defendant’s Motions in Limine.

       In Defendant’s Motion in Limine Re: Plaintiff’s Damages (Dkt. No. 139), Defendant

challenges Plaintiff’s evidence of damages, claiming that Plaintiff has failed to sufficiently

provide the required computation of his alleged damages in his Initial Disclosures. The parties

served their Initial Disclosures in February 2015. (Dkt. Nos. 15, 16.) Plaintiff Ruppel’s Initial

Disclosures included the following computation of damages:
 Case 2:14-cv-00728-DB Document 187 Filed 10/14/20 PageID.3697 Page 3 of 8




          Category of Damages                Amount Calculated at          Reference
                                                 This Time

1.   One-Half of Rents Not Paid to         Fair Market Value of      First Amended
     1415 South Main Street, LLC by        Square Footage Occupied   Complaint, ¶61, Ninth
     Black Square Real Estate, LLC         for Number of Months of   Cause of Action
                                           Tenancy
2.   One Half of the 2007 “Advance”        $100,000 plus interest    First Amended
     Secretly Taken by Basmajian           adjustments               Complaint, ¶47, First
     and Not Repaid                                                  Cause of Action
3.   One Half of All Brighton Money        $997,000 plus interest    First Amended
     Paid to Basmajian by Jonas                                      Complaint, ¶31-33,
     under the Term Sheet and Not                                    First Cause of Action
     Disclosed To Or Shared with
     Ruppel
4.   Rents collected, not applied to       Yet Unknown               First Amended
     mortgage loan obligations, and                                  Complaint, ¶60
     retained by Basmajian
5.   Greenwich Street rent payments        Yet Unknown               First Amended
     in the 515 Building not paid as a                               Complaint, ¶77
     result of Basmajian’s
     mismanagement and/or breach
     of fiduciary duty
6.   Indemnification for all               Yet Unknown               First Amended
     partnership liability incurred as a                             Complaint, ¶65
     result of Basmajian’s
     mismanagement and breaches of
     fiduciary duty
7.   Damages incurred as a result of       Yet Unknown               First Amended
     Basmajian’s intentional and                                     Complaint, ¶67(e)
     deliberate default of mortgage
     loan obligations (although there
     are sufficient funds to make the
     payments) and any resulting
     personal liability incurred by
     Ruppel prematurely called
8.   Reimbursement to the                  Yet Unknown
     partnership for all fees or other
     compensation paid to Utah
     Eviction Law
9.   Economic Loss, Liability on the       Yet Unknown               First Amended
     Remaining Personal Guarantee                                    Complaint, Sixth Cause
     and other costs and damages                                     of Action
     relating to Mr. Basmajian’s
     mismanagement of the building
    Case 2:14-cv-00728-DB Document 187 Filed 10/14/20 PageID.3698 Page 4 of 8




        and mistreatment of occupants of
        1415 South Main Street
10.     One Half of all Profits and Cash Yet Unknown                        First Amended
        on Hand from all partnership                                        Complaint, First Cause
        ventures                                                            of Action
11.     Treble Damages, Attorneys        Yet Unknown                        First Amended
        Fees, Costs and Punitive                                            Complaint, Second
        Damages relating to the                                             Cause of Action
        Communications Fraud Cause of
        Action

(Dkt. No. 139, Ex. A ¶ 3.) In his Opposition filed August 17, 2020, Plaintiff concedes that he

“seeks only his portion of the Partnership Payments as damages” at trial, identified as the third

category in Plaintiff’s Initial Disclosures (Dkt. No. 165 at 2 n.1) as follows:


       Category of Damages             Amount Calculated at                       Reference
                                           This Time


One Half of All Brighton Money   $997,000 plus interest             First Amended Complaint,
Paid to Basmajian by Jonas under                                    ¶31-33, First Cause of Action
the Term Sheet and Not Disclosed
To Or Shared with Ruppel


Accordingly, only the damages computation for the “$997,000 plus interest” amount is

considered by the court in its decision here.

        As part of his Initial Disclosures, Plaintiff provided “[a] copy of a CD, containing

documents marked RUP0001-RUP1506”2 that “may be used to support his claims.” (Dkt. No.

139, Ex. A ¶ 2.) The only witness identified in Plaintiff’s Initial Disclosures able to provide

information supporting these alleged damages is Jeff Jonas, who Plaintiff disclosed “will testify

to all payments made to Basmajian under the 2008 Term Sheet and has personal knowledge of

Basmajian’s relationship with Ruppel and their course of dealing.” (Id. ¶ 1(d).) During Jeff


2
  RUP944-947 and RUP985-1020 were not produced by Plaintiff under the work product
doctrine. (Dkt. No. 139, Ex. A ¶ 2.)
 Case 2:14-cv-00728-DB Document 187 Filed 10/14/20 PageID.3699 Page 5 of 8




Jonas’ deposition in February 2019, he did not provide additional information supporting this

$997,000 damages computation. Indeed, Mr. Jonas was unable to testify as to what payments

were made by Brighton Real Estate Services to Basmajian. (See Dkt. No. 167, Ex. 3.)

       Plaintiff has never supplemented his 2015 Initial Disclosures. Fact discovery and expert

discovery has been closed since 2018. (Dkt. No. 120.) The deadline for supplementation of

discovery under Rule 26(e) was December 2, 2019, and Plaintiff’s deadline for Rule 26(a)(3)

pretrial disclosures was December 6, 2019. (Dkt. No. 133.)

                                           ARGUMENT

       Defendant Basmajian seeks to exclude “all evidence related to potential damage claims of

the Plaintiff” because Plaintiff failed to provide the necessary computation of his damages in his

Initial Disclosures. (See Dkt. No. 139 at 4.) Rule 26(a)(1) of the Federal Rules of Civil Procedure

outlines what a party is required to include in his Initial Disclosures. Under this rule, “a party

must, without awaiting a discovery request, provide to the other parties … a computation of each

category of damages claimed by the disclosing party—who must also make available for

inspection and copying … the documents or other evidentiary material, unless privileged or

protected from disclosure, on which each computation is based.” Fed. R. Civ. P. 26(a)(1)(A).

These initial disclosures must be based on all reasonably available information, and “[a] party is

not excused from making its disclosures because it has not fully investigated the case.” Fed. R.

Civ. P. 26(a)(1)(E).

       Based upon the record, Ruppel has not satisfied the requirements of Rule 26. Ruppel

claims that his Initial Disclosures were sufficient because he disclosed the ultimate number

claimed as damages, $997,000, and disclosed that such number is equivalent to “a 50/50 split” of

payments made from Brighton Real Estate Services to Basmajian. (Dkt. No. 165 at 3.) However,
 Case 2:14-cv-00728-DB Document 187 Filed 10/14/20 PageID.3700 Page 6 of 8




Rule 26 “requires a party to affirmatively disclose ‘a computation of any category of damages’

and the specific ‘documents or other evidentiary material … on which such computation is

based.” Hertz v. Luzenac Am., Inc., 2006 WL 994431, at *18 (D. Colo. Apr. 13, 2006) (emphasis

in original). In his Initial Disclosures, Plaintiff does not point to any particular payment records

or documentary evidence to support his damages calculation. Plaintiff instead represents that a

CD containing nearly 1,500 pages of documents “may be used to support his claims.” (Dkt. No.

138, Ex. A.) This broad and undefined evidentiary production does not sufficiently put

Defendant on notice of what evidence Plaintiff will use to support his alleged damages claim

amounting to $997,000 at trial.

       Instead of identifying and producing the documents or materials upon which the damages

computation is based in his Initial Disclosures, Plaintiff designates one witness, Jeff Jonas, to

testify to “all payments made to Basmajian under the 2008 Term Sheet.” (Dkt. No. 139, Ex. A.)

However, when Mr. Jonas was given the opportunity during his depositions to testify about the

alleged payments to Basmajian, he failed to provide any specific information to support this

$997,000 damages computation. While Mr. Jonas has stated that he “believes” the payments

from Brighton Real Estate Services to Basmajian under the Term Sheet “exceeded $2 million

dollars” (Dkt. No. 52), this vague statement of mere belief is insufficient to put Defendant on

notice at trial as to what will be used to prove Plaintiff’s damages.

       Ruppel argues that he did not have the necessary financial documents to support his

damages computation at the time that he made his Initial Disclosures. However, “[w]hile a party

may not have all of the information necessary to provide a computation of damages early in the

case, it has a duty to diligently obtain the necessary information and prepare and provide its

damages computation within the discovery period.” Jackson v. United Artists Theatre Circuit,
    Case 2:14-cv-00728-DB Document 187 Filed 10/14/20 PageID.3701 Page 7 of 8




Inc., 278 F.R.D. 586, 593 (D. Nev. 2011). Plaintiff provided his Initial Disclosures in early 2015.

Rule 26 requires that a party “supplement or correct its disclosure upon learning that it is

materially incomplete or incorrect.” Morrison Knudsen Corp. v. Fireman's Fund Ins. Co., 175

F.3d 1221, 1229 n.2 (10th Cir. 1999); see also Campbell v. CSAA Fire & Cas. Ins. Co., No. CV-

19-739-R, 2020 WL 3244010, at *1 (W.D. Okla. June 15, 2020) (“When a party receives

additional documents that it intends to use to prove its damages, or when its previous damages

computation becomes otherwise inadequate, a party must supplement its Rule 26(a)(1)(A)(iii)

computation.”). Plaintiff has not made any efforts to supplement or correct the lack of support

for his damages computation, despite having had ample time to do so. Even upon briefing for

this motion, Plaintiff did not point to a single document to support his computation for damages.3

        Ruppel contends that, even if he has failed to satisfy Rule 26, the insufficiencies in his

damages computation are harmless. “The determination of whether a Rule 26(a) violation is

justified or harmless is entrusted to the broad discretion of the district court.” Woodworker's

Supply, Inc. v. Principal Mut. Life Ins. Co., 170 F.3d 985, 993 (10th Cir. 1999). In its discretion,

the court finds that the lack of information supporting Ruppel’s computation for damages, as

well as Ruppel’s failure to supplement and correct this deficiency, impermissibly prejudiced

Basmajian’s ability to make intelligent decisions regarding the discovery process and trial

preparation. This case is set for trial on December 7, 2020. Given the lengthy timeline and

advanced posture of this case, as well as the proximity to trial, Plaintiff’s continued failures to

provide the required support for his damages computation are neither justified nor harmless.




3
  At the October 1, 2020 hearing, counsel for Plaintiff mentioned (for the first time) two exhibits
that allegedly support Ruppel’s damages theory for trial. However, the contents of these exhibits
were not disclosed to the court. Ruppel’s attempts to proffer 149 pages of evidence a week after
the hearing (Dkt. No. 186) are not timely and do not correct Ruppel’s failure to satisfy Rule 26.
 Case 2:14-cv-00728-DB Document 187 Filed 10/14/20 PageID.3702 Page 8 of 8




        Ruppel further argues that any deficiencies in his Initial Disclosures are harmless because

evidence of the partnership payments is allegedly already in Basmajian’s possession. However, it

is Ruppel’s obligation alone to provide a computation of damages with supporting evidence. See

Jackson, 278 F.R.D. at 593 (“The plaintiff cannot shift to the defendant the burden of attempting

to determine the amount of the plaintiff’s alleged damages.”).

        The court finds that Plaintiff has failed to comply with the mandatory disclosure

requirements under Rule 26(a). If a party fails to provide the information required by Rule 26(a),

“the party is not allowed to use that information … to supply evidence on a motion, at a hearing,

or at trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

Accordingly, the court grants Defendant’s motion concerning Plaintiff’s damages.

                                           CONCLUSION

        For the foregoing reasons, Basmajian’s Motion in Limine Re: Plaintiff’s Damages (Dkt.

No. 139) is hereby GRANTED. Because Ruppel is prohibited from introducing evidence of his

potential damage claims, the court finds that he cannot establish the essential element of

damages to the remaining claims in his Complaint. Accordingly, Ruppel’s Complaint is hereby

DISMISSED with prejudice. With no remaining claims to be presented before a jury, this action

is also DISMISSED. Basmajian’s remaining motions in limine (Dkt. Nos. 140, 142, 144) are

DISMISSED for mootness.

                DATED this 14th day of October, 2020.

                                                BY THE COURT:




                                                Dee Benson
                                                United States District Judge
